Taet, J.
The respondent was indicted under Y. S. § 4592 which provides that if a person use or furnish for use for fishing, a set-line in the waters of this State, he shall be fined. The respondent is charged with using for fishing a set-line in Willoughby Lake in Westmore in May, 1896. The facts shown upon trial in reference to the acts of the respondent were not disputed. He was fishing in the lake and had five lines extended into the waters with one hook upon each, the lines being fastened to some object upon the bank of the lake.
The case turns upon the construction and meaning of the term “set-line” as used in the statute. The question presented is, was the court correct in holding that the lines in question were set-lines ?
*413The construction of a statute involving the meaning of words used therein is not a question of fact, but one of law.
What was meant by the term “set-line” as used in the statute was a question for the court. There is no statutory definition of it.
If a word in a statute is of common import the court may understand it without further knowledge, but if the word is not of common use or has a technical meaning the judge may’refer to persons who have knowledge upon the subject, or consult documents or books of reference containing information thereon. If the terms are words of art and science, their meaning may be found by consulting experts in such art and science. In fact the trial judge may take such means as he deems advisable to inform himself upon the subject and enable him to give in his instructions to the jury the proper construction and definition of the words used in the statute.
Did the court err in holding the lines were set-lines ?
Writers upon the subject of fishing state that a “set-line” is “a line with baited hooks fastened to it set or anchored for taking fish,” Stan. Die. 1638; and “a line to which a number of baited hooks are attached and which, supported by a buoy, is extended on the surface of the water.” 4 Encyc. Dic., 4216. And further, “fishing lines maybe classed as hand lines and set-lines, long lines or trawls. These three names are applied to long lines having attached to them at regular intervals lines armed with hooks. At either end is an anchor to hold the trawl in place, furnished also with a line and buoy to indicate its position.” 3 Johns. Univ. Cyc., 390.
In describing fisheries in 9 Encyc. Brit. 256, an instance is given of a set-line about eight miles long with four thousand six hundred and eighty hooks attached.
The statute not only forbids the ttse for fishing of pound-nets, trap-nets, seines, gill-nets, set-nets, fykes, set-lines and fishing otters or trawls, but prohibits the fotrmshmg of *414them for that purpose. Hence if a man has one of these things he cannot loan it to a neighbor for such use. Each of these articles is a specific thing; the name designates what it is. It is fairly inferable from this language that the term “set-line” denotes a fishing line of a certain kind, or species, its character not depending upon the manner of its use, and not a common fishing line with one hook attached, which becomes a “set-line” if tied to some object on the shore.
The language of ¥. S. § 4583, countenances this construction of the statute, for by that section a penalty is imposed upon certain fishing, except fishing through the ice with not more than fifteen tended lines. This would indicate that a line with a single hook fastened to any object upon the banks or upon the ice, such a line as the respondent was using, is what is meant as a tended line and not a set-line.
The ruling should have been that the lines were not set-lines.

Exceptions sustained., judgment and sentence reversed and cause remanded.